Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of W.C.R. and I.S.R.,                 Appeal from the County Court at Law of
Children                                              Bowie County, Texas (Tr. Ct. No.
                                                      10D0452-CCL).       Opinion delivered by
No. 06-15-00001-CV                                    Chief Justice Morriss, Justice Moseley and
                                                      Justice Carter,* participating. *Sitting by
                                                      Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Sam E. Reed, pay all costs of this appeal.




                                                      RENDERED JULY 1, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk